DETAILED ACTION
Response to Amendment
Applicants’ response to the last Office Action, filed on 10/20/2021 has been entered and made of record.
In view of the Applicant’s amendments, the rejection under 35 U.S.C. 112 of claims 1-18 are expressly withdrawn.
Applicant’s amendment has necessitated new grounds of rejection.  Thus, new grounds of rejection are presented in this Office Action.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered, however, the arguments are indicated towards the newly added limitation of selecting one tracking filter  of a plurality of tracking filters based on a correspondence relationship between the plurality of sensor modules and the at least one object.  Thus, Examiner has brought in reference Branson (US 2018/0306912) to address the added limitation to the claims.
Claim Interpretation
As discussed in the Office action dated 07/20/2021, limitations of claims 1-8 invoke 35 U.S.C. 112(f) and are being interpreted to cover the corresponding structure described in the specification that achieves the claimed functions of the “sensor unit” and “controller”.
Claim Objections
Claim 12 is objected to because of the following informalities:  Line 2 recites “tracking king filter” which Examiner suggests amending to “tracking filter” (delete “king”).  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Line 2 recites “the plurality of the objects” which Examiner suggests amending to “the plurality of objects” (deleting “the” before “objects”).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branson (US 2018/0306912).
With regards to claim 1, Branson discloses a vehicle comprising: 
a sensor unit configured to acquire positional information of at least one object located in the vicinity of the vehicle, the sensor unit comprising a plurality of sensor Para. 0051 lines 1-11, 0059 lines 1-8, 0060 lines 1-5, 0063 lines 1-10, 0064 lines 1-7, “sensors” “position”); and 
a controller (Para. 0054 lines 1-12, “processor”) configured to select one tracking filter of a plurality of tracking filters based on a correspondence relationship between the plurality of sensor modules and the at least one object and to track a position of the at least one object using the positional information of the at least one object and the selected tracking filter (Para. 0064 lines 1-7, 0072 lines 1-4 and 9-18 and 22-24, 0074 lines 1-12, “Kalman filter” “for each radar track”, where the tracking filter is selected when associating the radar measurements with an identified radar track).
With regards to claim 2, Branson discloses the vehicle according to claim 1, wherein the controller is configured to track the position of the at least one object using the positional information of the at least one object and the selected tracking filter when one of the sensor modules of the plurality of sensor modules corresponds to the at least one object (Para. 0064 lines 1-7, 0072 lines 1-4 and 9-18 and 22-24, 0074 lines 1-12, “position”).
With regards to claim 3, Branson discloses the vehicle according to claim 1, wherein the at least one object comprises a plurality of objects and wherein the controller is configured to track the position of one object of the plurality of objects using a second tracking filter when one of the plurality of sensor modules corresponds to more than one of the objects (Para. 0064 lines 1-7, 0072 lines 1-4 and 9-18 and 22-24, 0074 lines 1-12, 0083 lines 1-5, “objects”).
With regards to claim 4, Branson discloses the vehicle according to claim 1, wherein the controller is configured to track the position of the at least one object using the selected tracking filter when the plurality of sensor modules correspond to the at least one object Para. 0064 lines 1-7, 0072 lines 1-4 and 9-18 and 22-24, 0074 lines 1-12, “position”).
With regards to claim 8, Branson discloses the vehicle according to claim 1, wherein the at least one object comprises a plurality of objects (Para. 0083 lines 1-5, “objects”); wherein the sensor unit is configured to obtain lane information on which the vehicle travels; and wherein the controller is configured to track the position of a plurality of the objects based on the lane information and a moving speed of the at least one object (Para. 0064 lines 1-7, 0072 lines 1-24, 0074 lines 1-12, “lane” “velocity”).
With regards to claims 9-12 and 16, they recite the functions of the apparatus of claims 1-4 and 8, respectively, as processes.  Thus, the analyses in rejecting claims 1-4 and 8 are equally applicable to claims 9-12 and 16, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Branson (US 2018/0306912) in view of Down et al. (US 2018/0128609).
With regards to claim 6, Branson discloses the vehicle according to claim 1.
Branson does not explicitly teach wherein the controller is configured to derive a predicted path of the at least one object based on the positional information of the at least one object, and to track the position of the at least one object by comparing the positional information of the at least one object obtained in real time with the predicted path.
Para. 0092 lines 1-5, 0093 lines 1-4, “compared” “estimated trajectory”) in order to confirm that the object is being validly tracked (Para. 0006 lines 2-6, “validly tracked”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of deriving a predicted path of an object based on the positional information and tracking the position by comparing the positional information of the object with the predicted path as taught by Down et al. into the vehicle of Branson.  The motivation for this would be to confirm that the at least one object is being validly tracked.
With regards to claim 7, Branson discloses the vehicle according to claim 1.  
Branson does not explicitly teach wherein the controller is configured to ignore a change in an expected path of the at least one object when tracking the position of the at least one object.
However, Down et al. discloses the concept where the controller is configured to ignore a change in an expected path of the object when tracking the position of the object (Para. 0092 lines 1-5, 0093 lines 1-7, 0098 lines 1-8, 0100 lines 5-12, “terminate”, where the change in expected path – shown by the measured trajectory not consistent with the estimated trajectory -  is ignored by terminating the process and returning to the beginning) in order to allow the object to be validly tracked (Para. 0006 lines 2-6, 0100 lines 5-10, “validly tracked”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of deriving a predicted path of an object based on the positional information and tracking the position by comparing the positional information of the object with the predicted path as taught by Down et al. into 
With regards to claims 14 and 15, they recite the functions of the apparatus of claims 6 and 7, respectively, as processes.  Thus, the analyses in rejecting claims 6 and 7 are equally applicable to claims 14 and 15, respectively.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 17, Branson (US 2018/0306912) discloses selecting one tracking filter of a plurality of tracking filters based on a correspondence relationship between a plurality of sensor modules and a plurality of objects, where the position of at least one object is tracked using the selected tracking filter when one of the sensor modules corresponds to the at least one object and where the position of one object of the plurality of objects is tracked using a second tracking filter when one of the plurality of sensor modules corresponds to more than one of the objects, however, that is not the same as selecting one tracking filter of a plurality of tracking filters based on a correspondence relationship between a plurality of sensor modules and the plurality of objects, where the selected tracking filter is a first tracking filter when the plurality of sensor modules correspond to one of the objects and wherein the selected tracking filter is a second tracking filter that is different than the first tracking filter when one of the plurality of sensor modules corresponds to more than one of the objects.
With regards to claims 18-20, they are dependent on claim 17.
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 5 and 13, Branson (US 2018/0306912) discloses associating radar measurements with a radar track and tracking the position of an object, however, there 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662